Citation Nr: 1422035	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable rating for residuals of a fracture of the right 7th rib.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from October 1993 to August 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran was scheduled to appear on December 10, 2012 at the RO for a Board videoconference hearing.  The Veteran failed to report for the hearing.  In October 2013, the Board received a written request (letter dated October 1, 2013) from the Veteran to reschedule the hearing.  In that written request, the Veteran noted that he had not received notice of the December 2012 hearing.  The Veteran's written request was accepted by the Board as a motion for a new hearing date and the motion was granted.  

In November 2013, the Board remanded the Veteran's appeal to allow for his requested hearing to be rescheduled.  In its remand, the Board instructed the RO to notify the Veteran of the date and time of the hearing at the Veteran's street address provided on the October 1, 2013 letter.  In a December 2013 notice letter, the Veteran was notified by the RO that his Board videoconference hearing was scheduled for January 29, 2014.  The notice letter was not addressed to that street address provided in the Veteran's October 1, 2013 letter, but instead to an address used by the Veteran when he filed his claims in September 2009.  (He had said in his October 2013 letter that he had had the same address since September 2010.)  The Veteran did not report to the January 29, 2014, hearing.  

In light of the above discrepancy concerning the Veteran's address and the fact that he did not report for his scheduled hearing, the Board finds the RO's December 2013 notice letter to the Veteran regarding his scheduled January 29, 2014, videoconference hearing to be defective.  As such, the Veteran should again be scheduled by the RO for a Board videoconference hearing and notified at the street address provided by the Veteran in his October 1, 2013, letter.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before a member of the Board.  The RO should notify the Veteran and any duly appointed representative of the date and time of the hearing.  (The Veteran's street address that he provided on his October 1, 2013, letter should be used.)  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

